Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is sent in response to Applicant’s Communication received on 30 August 2022 for application number 17/076,208. 
Claims 1, 3, 5, 8, 10, 12, 15, 17, and 19 are currently amended.
Claims 4, 11, and 18 are canceled.
Claims 1 – 3, 5 – 10, 12 – 17, 19, and 20 are presented for examination.

Response to Amendment
Applicant’s amendment filed 30 August 2022 is sufficient to overcome the rejection of claims 1 – 20 based upon the currently amended independent claims and arguments.

Response to Arguments
Applicant’s arguments, filed 30 August 2022, with respect to the rejection(s) of claim(s) 1 – 20 under 35 USC § 103 have been fully considered and are persuasive based upon the currently amended independent claims and arguments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Li et al., US Pub. No. 2020/0042500 A1.
Li, in combination with the prior art of record, reads on the claim limitations based on the current claim language.  Please see the new grounds of rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 8 – 10, and 15 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. [hereafter as Yamamoto], US Pub. No. 2014/0237202 A1 in view of Karr et al. [hereafter as Karr], US Patent No. 9,983,822 B1 and further in view of Li et al. [hereafter as Li], US Pub. No. 2020/0042500 A1 and further in view of Mizushima et al. [hereafter as Mizushima], US Pub. No. 2021/0191658 A1.

As per claim 1, Yamamoto discloses an apparatus comprising: 
a storage system comprising:
a plurality of storage nodes each comprising a plurality of storage devices [“Each of the storage device units (hereinafter referred to also as nodes) 1001a to 1001n writes or reads out data of a file (data string), based on a request from each server.”] [para. 0039] [“Each storage device unit 1001 calculates and records a feature value (hash value or the like) of data held by the own node, in the storage directory 1134.”] [para. 0064];
a first storage node of the plurality of storage nodes comprising the first storage node further comprising at least one processor [local controller 1103] and memory [local storage 1102] that are separate [“Each of the storage device units 1001 ("a" to "m") includes a storage interface 1101, a local storage 1102, and a local controller 1103. The local controller 1103 includes a hash value calculation unit 1130 which calculates a hash value, a data comparison unit 1131 which compares data items, a hash value comparison unit 1132 which compares hash values of data, a network interface 1133, a storage directory 1134, and a duplicated data maintaining unit 1135.”] [para. 0040]; 
the device  [“Each of the storage device units 1001 ("a" to "m") includes a storage interface 1101, a local storage 1102, and a local controller 1103. The local controller 1103 includes a hash value calculation unit 1130 which calculates a hash value, a data comparison unit 1131 which compares data items, a hash value comparison unit 1132 which compares hash values of data, a network interface 1133, a storage directory 1134, and a duplicated data maintaining unit 1135.”] [para. 0041] being configured: 
to obtain a write operation, the write operation comprising at least a first block of data [“Each of the storage device units (hereinafter referred to also as nodes) 1001a to 1001n writes or reads out data of a file (data string), based on a request from each server.”] [para. 0039]; 
to calculate a hash digest based at least in part on the first block of data [“Each of the storage device units 1001 ("a" to "m") includes a storage interface 1101, a local storage 1102, and a local controller 1103. The local controller 1103 includes a hash value calculation unit 1130 which calculates a hash value, a data comparison unit 1131 which compares data items, a hash value comparison unit 1132 which compares hash values of data, a network interface 1133, a storage directory 1134, and a duplicated data maintaining unit 1135.”] [para. 0041]; and
to provide the hash digest to the at least one first processor [“The hash value 11343 indicates a hash value (6100 or the like) of a file necessary for accessing the file. When files are duplicated, the same hash value is given. Instead of the hash value, any other feature value may be used.”] [para. 0057] [“The link 11344 to the node ID indicates a link to the storage device unit of another node from the storage device unit 1001 of the own node. The link 11345 to the block ID indicates a link to its logical block ID. For example, a link is set up to a logical block ID 4121 of the storage device unit 1001c, for the data of a hash value 6103, in association with the logical block ID 4002 of the storage device unit 1001e.”] [paras. 0058]; and 
the at least one first processor [“Each of the storage device units 1001 ("a" to "m") includes a storage interface 1101, a local storage 1102, and a local controller 1103. The local controller 1103 includes a hash value calculation unit 1130 which calculates a hash value, a data comparison unit 1131 which compares data items, a hash value comparison unit 1132 which compares hash values of data, a network interface 1133, a storage directory 1134, and a duplicated data maintaining unit 1135.”] [para. 0040] being configured: 
to identify a first data page that is a target by the first block of data [a link is set up to a logical block ID 4121 of the storage device unit 1001c, for the data of a hash value 6103, in association with the logical block ID 4002 of the storage device unit 1001e] [“The hash value 11343 indicates a hash value (6100 or the like) of a file necessary for accessing the file. When files are duplicated, the same hash value is given. Instead of the hash value, any other feature value may be used.”] [para. 0057] [“The link 11344 to the node ID indicates a link to the storage device unit of another node from the storage device unit 1001 of the own node. The link 11345 to the block ID indicates a link to its logical block ID. For example, a link is set up to a logical block ID 4121 of the storage device unit 1001c, for the data of a hash value 6103, in association with the logical block ID 4002 of the storage device unit 1001e.”] [paras. 0058]; 
to identify a second storage node of the plurality of nodes based at least in part on the first data page having a corresponding hash signatures that indicates that the first data page is stored in one or more of the storage devices of the second storage node [a link is set up to a logical block ID 4121 of the storage device unit 1001c, for the data of a hash value 6103, in association with the logical block ID 4002 of the storage device unit 1001e] [“The hash value 11343 indicates a hash value (6100 or the like) of a file necessary for accessing the file. When files are duplicated, the same hash value is given. Instead of the hash value, any other feature value may be used.”] [para. 0057] [“The link 11344 to the node ID indicates a link to the storage device unit of another node from the storage device unit 1001 of the own node. The link 11345 to the block ID indicates a link to its logical block ID. For example, a link is set up to a logical block ID 4121 of the storage device unit 1001c, for the data of a hash value 6103, in association with the logical block ID 4002 of the storage device unit 1001e.”] [paras. 0058]; and 
to transmit the hash digest to the second storage node [a link is set up to a logical block ID 4121 of the storage device unit 1001c, for the data of a hash value 6103, in association with the logical block ID 4002 of the storage device unit 1001e] [“The hash value 11343 indicates a hash value (6100 or the like) of a file necessary for accessing the file. When files are duplicated, the same hash value is given. Instead of the hash value, any other feature value may be used.”] [para. 0057] [“The link 11344 to the node ID indicates a link to the storage device unit of another node from the storage device unit 1001 of the own node. The link 11345 to the block ID indicates a link to its logical block ID. For example, a link is set up to a logical block ID 4121 of the storage device unit 1001c, for the data of a hash value 6103, in association with the logical block ID 4002 of the storage device unit 1001e.”] [paras. 0058].
However, Yamamoto does not explicitly disclose front-end device, the front-end device comprising processing circuitry, the first storage node further comprising at least one first processor and memory that are separate from at least one second processor and memory of the processing circuitry of the front-end device;
front-end device;
first data that comprises a second block of data that is a target for replacement by the first block of data;
the front-end device of the first storage node being further configured:
to compress the first block of data; and
to provide the compressed first block of data to the at least one first processor; and
the at least one first processor being further configured to store the compressed first block of data in a write cache of the storage system.
Karr teaches first data that comprises a second block of data that is a target for replacement by the first block of data [“As such, a match between hash values of two data blocks generated by the deterministic hash function may positively identify (at least practically) that the two data blocks are copies of each other, and thus the contents of the data block that is subsequently received may be replaced with a pointer to the other data block. It may be appreciated that the hash value may be any number of bits and may be determined by implementation trade-offs and considerations, among other factors.”] [col. 5, lines 28-37].
Yamamoto and Karr are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Yamamoto with Karr in order to modify Yamamoto where “first data that comprises a second block of data that is a target for replacement by the first block of data” as taught by Karr.  One of ordinary skill in the art would be motivated to combine Yamamoto with Karr before the effective filing date of the claimed invention to improve a system by providing for the ability to detect “a match between hash values of two data blocks generated by the deterministic hash function may positively identify (at least practically) that the two data blocks are copies of each other, and thus the contents of the data block that is subsequently received may be replaced with a pointer to the other data block.” [Karr, col. 5, lines 28-37].
However, Yamamoto and Karr do not explicitly disclose front-end device, the front-end device comprising processing circuitry, the first storage node further comprising at least one first processor and memory that are separate from at least one second processor and memory of the processing circuitry of the front-end device;
front-end device
the front-end device of the first storage node being further configured:
to compress the first block of data; and
to provide the compressed first block of data to the at least one first processor; and
the at least one first processor being further configured to store the compressed first block of data in a write cache of the storage system.
Li teaches front-end device [Examiner is interpreting the front-end device as the compression module which can be on the storage node and the client node] [Compression module 134] [compression module 166], the front-end device comprising processing circuitry [compression module 134 can be a hardware module on a controller of client cache 132. The hardware module can be based on logic circuitry], the first storage node [client node 102] [storage node 112] further comprising at least one first processor and memory [processors 184 and load on memory 182] [Processors 164 can be coupled to storage device 142] [volatile memory 162 (e.g., a dual in-line memory module (DIMM)), and one or more processors 164] that are separate from at least one second processor [controller] and memory [cache 132] of the processing circuitry of the front-end device [compression module 134 can be a hardware module on a controller of client cache 132. The hardware module can be based on logic circuitry] [Fig. 1B] [“FIG. 1B illustrates exemplary device configurations for facilitating collaborative compression in a distributed storage system, in accordance with an embodiment of the present application. Storage node 112 can include a volatile memory 162 (e.g., a dual in-line memory module (DIMM)), and one or more processors 164 (e.g., a multi-core processor). Processors 164 can be coupled to storage device 142 via a PCIe bus 170. Similarly, client node 102 can include a volatile memory 182 and one or more processors 184. Processors 184 can be coupled to client cache 132 via a PCIe bus 180. Without the collaborative compression, storage node 112 may perform compression operations on data received from client node 102 using processors 164.”] [para. 0059] [“Compression module 134 can be integrated with the controller of client cache 132. When client node 102 reads data from client cache 132 for storing in storage node 112, compression module 134 can compress the data. Client node 102 can then send the compressed data using network interface 136 to storage node 112.”] [para. 0061] [“Since the compression operation is placed on read path 130 of client cache 132, the compression operation can be executed as a background operation that does not affect the user operations at client node 102. In addition, to lessen the computational burden on processors 184 and load on memory 182, compression module 134 can be a hardware module on a controller of client cache 132. The hardware module can be based on logic circuitry and may be integrated in some flash storage device controllers. If client cache 132 is equipped with compression module 134, it can also mitigate the write amplifications of client cache 132. Client node 102 can then send the compressed data to storage node 112 via network interface 136 through network 120.”] [para. 0063] [“Conventionally, write path 204 can include compression module 166. However, since storage device 142 receives compressed data 304 for storage, controller 450 can bypass the operations of compression module 166.”] [para. 0074];
front-end device [“Compression module 134 can be integrated with the controller of client cache 132. When client node 102 reads data from client cache 132 for storing in storage node 112, compression module 134 can compress the data. Client node 102 can then send the compressed data using network interface 136 to storage node 112.”] [para. 0061];
the front-end device of the first storage node being further configured:
to compress the first block of data [“Compression module 134 can be integrated with the controller of client cache 132. When client node 102 reads data from client cache 132 for storing in storage node 112, compression module 134 can compress the data. Client node 102 can then send the compressed data using network interface 136 to storage node 112.”] [para. 0061]; and
to provide the compressed first block of data to the at least one first processor [Client node 102 can then send the compressed data using network interface 136 to storage node 112] [storage node 112 may perform compression operations on data received from client node 102 using processors 164] [“FIG. 1B illustrates exemplary device configurations for facilitating collaborative compression in a distributed storage system, in accordance with an embodiment of the present application. Storage node 112 can include a volatile memory 162 (e.g., a dual in-line memory module (DIMM)), and one or more processors 164 (e.g., a multi-core processor). Processors 164 can be coupled to storage device 142 via a PCIe bus 170. Similarly, client node 102 can include a volatile memory 182 and one or more processors 184. Processors 184 can be coupled to client cache 132 via a PCIe bus 180. Without the collaborative compression, storage node 112 may perform compression operations on data received from client node 102 using processors 164.”] [para. 0059] [“Compression module 134 can be integrated with the controller of client cache 132. When client node 102 reads data from client cache 132 for storing in storage node 112, compression module 134 can compress the data. Client node 102 can then send the compressed data using network interface 136 to storage node 112.”] [para. 0061] [“Since the compression operation is placed on read path 130 of client cache 132, the compression operation can be executed as a background operation that does not affect the user operations at client node 102. In addition, to lessen the computational burden on processors 184 and load on memory 182, compression module 134 can be a hardware module on a controller of client cache 132. The hardware module can be based on logic circuitry and may be integrated in some flash storage device controllers. If client cache 132 is equipped with compression module 134, it can also mitigate the write amplifications of client cache 132. Client node 102 can then send the compressed data to storage node 112 via network interface 136 through network 120.”] [para. 0063]; and
the at least one first processor being further configured to store the compressed first block of data [Upon receiving the compressed data, a storage node of storage nodes 122 can store the compressed data] in a write [Storage node 112 receives the compressed data via network interface 146 and stores the compressed data in storage device 142 through a write path 204] of the storage system [Similarly, client node 102 can include a volatile memory 182 and one or more processors 184. Processors 184 can be coupled to client cache 132 via a PCIe bus 180] [Client node 102 can then send the compressed data using network interface 136 to storage node 112] [“System 110 can also include one or more master nodes 150 that can store the metadata associated with the data, such as a mapping between the respective metadata of compressed and uncompressed data, and the storage path for the compressed data indicating which storage nodes, such as storage node 112, should store the compressed data. When master nodes 150 store the metadata, client 102 transfers the compressed data via a local network interface (e.g., a network interface card (NIC)) 136 through network 120 to a set of storage nodes 122 selected by master nodes 150. Storage nodes 122 facilitate redundancy of the data and can include storage nodes 112, 114, and 116. Upon receiving the compressed data, a storage node of storage nodes 122 can store the compressed data. For example, storage node 112 can store the compressed data bypassing any compression operation on the data. As a result, the compression operation is not repeated at each of storage nodes 122.”] [para. 0056] [“Storage node 112 receives the compressed data via network interface 146 and stores the compressed data in storage device 142 through a write path 204.…”] [para. 0064] [“FIG. 1B illustrates exemplary device configurations for facilitating collaborative compression in a distributed storage system, in accordance with an embodiment of the present application. Storage node 112 can include a volatile memory 162 (e.g., a dual in-line memory module (DIMM)), and one or more processors 164 (e.g., a multi-core processor). Processors 164 can be coupled to storage device 142 via a PCIe bus 170. Similarly, client node 102 can include a volatile memory 182 and one or more processors 184. Processors 184 can be coupled to client cache 132 via a PCIe bus 180. Without the collaborative compression, storage node 112 may perform compression operations on data received from client node 102 using processors 164.”] [para. 0059] [“Compression module 134 can be integrated with the controller of client cache 132. When client node 102 reads data from client cache 132 for storing in storage node 112, compression module 134 can compress the data. Client node 102 can then send the compressed data using network interface 136 to storage node 112.”] [para. 0061] [“Since the compression operation is placed on read path 130 of client cache 132, the compression operation can be executed as a background operation that does not affect the user operations at client node 102. In addition, to lessen the computational burden on processors 184 and load on memory 182, compression module 134 can be a hardware module on a controller of client cache 132. The hardware module can be based on logic circuitry and may be integrated in some flash storage device controllers. If client cache 132 is equipped with compression module 134, it can also mitigate the write amplifications of client cache 132. Client node 102 can then send the compressed data to storage node 112 via network interface 136 through network 120.”] [para. 0063] [“The data structures and code described in this detailed description are typically stored on a computer-readable storage medium, which may be any device or medium that can store code and/or data for use by a computer system. The computer-readable storage medium includes, but is not limited to, volatile memory,…”] [para. 0089].
Yamamoto, Karr, and Li are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Yamamoto and Karr with Li in order to modify Yamamoto and Karr where “front-end device, the front-end device comprising processing circuitry, the first storage node further comprising at least one first processor and memory that are separate from at least one second processor and memory of the processing circuitry of the front-end device;
front-end device
the front-end device of the first storage node being further configured:
to compress the first block of data; and
to provide the compressed first block of data to the at least one first processor; and
the at least one first processor being further configured to store the compressed first block of data in a write of the storage system” as taught by Li.  One of ordinary skill in the art would be motivated to combine Yamamoto and Karr with Li before the effective filing date of the claimed invention to improve a system by providing the ability where “the compression operation can be executed as a background operation that does not affect the user operations at client node …. In addition, to lessen the computational burden on processors … and load on memory …” [Li, para. 0063].
However, Yamamoto, Karr, and Li do not explicitly disclose data in a write cache.
Mizushima teaches data in a write cache [“Provided is a storage system in which a compression rate of randomly written data can be increased and access performance can be improved. A storage controller 22A includes a cache area 203A configured to store data to be read out of or written into a drive 29.”] [Abstract].
Yamamoto, Karr, Li, and Mizushima are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Yamamoto, Karr, and Li with Mizushima in order to modify Yamamoto, Karr, and Li for “data in a write cache” as taught by Mizushima.  One of ordinary skill in the art would be motivated to combine Yamamoto, Karr, and Li with Mizushima before the effective filing date of the claimed invention to improve a system by providing for “a storage system in which a compression rate of randomly written data can be increased and access performance can be improved.” [Mizushima, Abstract].
Claims 8 and 15 are rejected with like reasoning.

As per claim 2, Yamamoto in view of Karr and further in view of Li and further in view of Mizushima discloses the apparatus of claim 1 Yamamoto discloses wherein the second storage node is configured: 
to obtain the first data page from the one or more storage devices of the second storage node [“Each of the storage device units (hereinafter referred to also as nodes) 1001a to 1001n writes or reads out data of a file (data string), based on a request from each server.”] [para. 0039] [“The hash value 11343 indicates a hash value (6100 or the like) of a file necessary for accessing the file. When files are duplicated, the same hash value is given. Instead of the hash value, any other feature value may be used.”] [para. 0057] [“The link 11344 to the node ID indicates a link to the storage device unit of another node from the storage device unit 1001 of the own node. The link 11345 to the block ID indicates a link to its logical block ID. For example, a link is set up to a logical block ID 4121 of the storage device unit 1001c, for the data of a hash value 6103, in association with the logical block ID 4002 of the storage device unit 1001e.”] [paras. 0058]; 
the first data page [“Each of the storage device units (hereinafter referred to also as nodes) 1001a to 1001n writes or reads out data of a file (data string), based on a request from each server.”] [para. 0039] [“The hash value 11343 indicates a hash value (6100 or the like) of a file necessary for accessing the file. When files are duplicated, the same hash value is given. Instead of the hash value, any other feature value may be used.”] [para. 0057] [“The link 11344 to the node ID indicates a link to the storage device unit of another node from the storage device unit 1001 of the own node. The link 11345 to the block ID indicates a link to its logical block ID. For example, a link is set up to a logical block ID 4121 of the storage device unit 1001c, for the data of a hash value 6103, in association with the logical block ID 4002 of the storage device unit 1001e.”] [paras. 0058]; 
to calculate a hash digest for each block of the first data page that is not being changed as a result of being overwritten by the write operation [hash value calculation unit 1130 which calculates a hash value] [“Each of the storage device units 1001 ("a" to "m") includes a storage interface 1101, a local storage 1102, and a local controller 1103. The local controller 1103 includes a hash value calculation unit 1130 which calculates a hash value, a data comparison unit 1131 which compares data items, a hash value comparison unit 1132 which compares hash values of data, a network interface 1133, a storage directory 1134, and a duplicated data maintaining unit 1135.”] [para. 0041]; 
to calculate a hash signature for a second data page based at least in part on the hash digests calculated for each block that is not being changed in the second storage node and based at least in part on the hash digest [hash value calculation unit 1130 which calculates a hash value] [“Each of the storage device units 1001 ("a" to "m") includes a storage interface 1101, a local storage 1102, and a local controller 1103. The local controller 1103 includes a hash value calculation unit 1130 which calculates a hash value, a data comparison unit 1131 which compares data items, a hash value comparison unit 1132 which compares hash values of data, a network interface 1133, a storage directory 1134, and a duplicated data maintaining unit 1135.”] [para. 0041]; and
to transmit the hash signature for the second data page to the first storage node [hash value calculation unit 1130 which calculates a hash value] [“Each of the storage device units 1001 ("a" to "m") includes a storage interface 1101, a local storage 1102, and a local controller 1103. The local controller 1103 includes a hash value calculation unit 1130 which calculates a hash value, a data comparison unit 1131 which compares data items, a hash value comparison unit 1132 which compares hash values of data, a network interface 1133, a storage directory 1134, and a duplicated data maintaining unit 1135.”] [para. 0041] [“Each of the storage device units (hereinafter referred to also as nodes) 1001a to 1001n writes or reads out data of a file (data string), based on a request from each server.”] [para. 0039] [“The hash value 11343 indicates a hash value (6100 or the like) of a file necessary for accessing the file. When files are duplicated, the same hash value is given. Instead of the hash value, any other feature value may be used.”] [para. 0057] [“The link 11344 to the node ID indicates a link to the storage device unit of another node from the storage device unit 1001 of the own node. The link 11345 to the block ID indicates a link to its logical block ID. For example, a link is set up to a logical block ID 4121 of the storage device unit 1001c, for the data of a hash value 6103, in association with the logical block ID 4002 of the storage device unit 1001e.”] [paras. 0058].
Li teaches a compressed version of the data, wherein the compressed version was previously generated by one of (i) the first storage node and provided by the first storage node to the second storage node, and (ii) the second storage node [compression module 134 can compress the data. Client node 102 can then send the compressed data using network interface 136 to storage node 112] [“FIG. 1B illustrates exemplary device configurations for facilitating collaborative compression in a distributed storage system, in accordance with an embodiment of the present application. Storage node 112 can include a volatile memory 162 (e.g., a dual in-line memory module (DIMM)), and one or more processors 164 (e.g., a multi-core processor). Processors 164 can be coupled to storage device 142 via a PCIe bus 170. Similarly, client node 102 can include a volatile memory 182 and one or more processors 184. Processors 184 can be coupled to client cache 132 via a PCIe bus 180. Without the collaborative compression, storage node 112 may perform compression operations on data received from client node 102 using processors 164.”] [para. 0059] [“Compression module 134 can be integrated with the controller of client cache 132. When client node 102 reads data from client cache 132 for storing in storage node 112, compression module 134 can compress the data. Client node 102 can then send the compressed data using network interface 136 to storage node 112.”] [para. 0061] [“Since the compression operation is placed on read path 130 of client cache 132, the compression operation can be executed as a background operation that does not affect the user operations at client node 102. In addition, to lessen the computational burden on processors 184 and load on memory 182, compression module 134 can be a hardware module on a controller of client cache 132. The hardware module can be based on logic circuitry and may be integrated in some flash storage device controllers. If client cache 132 is equipped with compression module 134, it can also mitigate the write amplifications of client cache 132. Client node 102 can then send the compressed data to storage node 112 via network interface 136 through network 120.”] [para. 0063] [“Conventionally, write path 204 can include compression module 166. However, since storage device 142 receives compressed data 304 for storage, controller 450 can bypass the operations of compression module 166.”] [para. 0074];
to decompress the compressed version of the data [“Embodiments described herein provide a system comprising a non-volatile storage unit, an interface module, a control module, a decompression module, and a communication module. During operation, the storage unit can store a compressed piece of data. The interface module identifies a request for the compressed piece of data from a client node of a distributed storage system. The control module determines that the request for the compressed piece of data triggers a user read operation. The decompression module then decompresses the compressed piece of data to generate a piece of data. The compressed piece of data includes fewer bits than the bits of the piece of data. Subsequently, the communication module sends the piece of data to the client node.”] [para. 0013].
Claims 9 and 16 are rejected with like reasoning.

As per claim 3, Yamamoto in view of Karr and further in view of Li and further in view of Mizushima discloses the apparatus of claim 2 Yamamoto discloses wherein the at least one first processor of the first storage node is further configured: 
to identify a third storage node based at least in part on the hash signature of the second data page [a link is set up to a logical block ID 4121 of the storage device unit 1001c, for the data of a hash value 6103, in association with the logical block ID 4002 of the storage device unit 1001e] [“The hash value 11343 indicates a hash value (6100 or the like) of a file necessary for accessing the file. When files are duplicated, the same hash value is given. Instead of the hash value, any other feature value may be used.”] [para. 0057] [“The link 11344 to the node ID indicates a link to the storage device unit of another node from the storage device unit 1001 of the own node. The link 11345 to the block ID indicates a link to its logical block ID. For example, a link is set up to a logical block ID 4121 of the storage device unit 1001c, for the data of a hash value 6103, in association with the logical block ID 4002 of the storage device unit 1001e.”] [paras. 0058]; and 
to transmit the hash signature of the second data page to the third storage node [a link is set up to a logical block ID 4121 of the storage device unit 1001c, for the data of a hash value 6103, in association with the logical block ID 4002 of the storage device unit 1001e] [“The hash value 11343 indicates a hash value (6100 or the like) of a file necessary for accessing the file. When files are duplicated, the same hash value is given. Instead of the hash value, any other feature value may be used.”] [para. 0057] [“The link 11344 to the node ID indicates a link to the storage device unit of another node from the storage device unit 1001 of the own node. The link 11345 to the block ID indicates a link to its logical block ID. For example, a link is set up to a logical block ID 4121 of the storage device unit 1001c, for the data of a hash value 6103, in association with the logical block ID 4002 of the storage device unit 1001e.”] [paras. 0058].
Claims 10 and 17 are rejected with like reasoning.


Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamamoto et al. [hereafter as Yamamoto], US Pub. No. 2014/0237202 A1 in view of Karr et al. [hereafter as Karr], US Patent No. 9,983,822 B1 and further in view of Li et al. [hereafter as Li], US Pub. No. 2020/0042500 A1 and further in view of Mizushima et al. [hereafter as Mizushima], US Pub. No. 2021/0191658 A1 as applied to claims 1, 8, and 15 above, and further in view of DeLaurier et al. [hereafter as DeLaurier], US Pub. No. 2021/0134052 A1.

As per claim 5, Yamamoto in view of Karr and further in view of Li and further in view of Mizushima discloses the apparatus of claim 1 Yamamoto discloses wherein: 
the device of the first storage node [“Each of the storage device units 1001 ("a" to "m") includes a storage interface 1101, a local storage 1102, and a local controller 1103. The local controller 1103 includes a hash value calculation unit 1130 which calculates a hash value, a data comparison unit 1131 which compares data items, a hash value comparison unit 1132 which compares hash values of data, a network interface 1133, a storage directory 1134, and a duplicated data maintaining unit 1135.”] [para. 0041]: 
the first block of data, the first block of data the first block of data first block of data [“The link 11344 to the node ID indicates a link to the storage device unit of another node from the storage device unit 1001 of the own node. The link 11345 to the block ID indicates a link to its logical block ID. For example, a link is set up to a logical block ID 4121 of the storage device unit 1001c, for the data of a hash value 6103, in association with the logical block ID 4002 of the storage device unit 1001e.”] [paras. 0058]; and
first processor of the first storage node [“Each of the storage device units 1001 ("a" to "m") includes a storage interface 1101, a local storage 1102, and a local controller 1103. The local controller 1103 includes a hash value calculation unit 1130 which calculates a hash value, a data comparison unit 1131 which compares data items, a hash value comparison unit 1132 which compares hash values of data, a network interface 1133, a storage directory 1134, and a duplicated data maintaining unit 1135.”] [para. 0041]; and 
first processor [local controller 1103] of the first storage node being associated with the storage of the first block of data in the write cache [local storage 1102] [“Each of the storage device units 1001 ("a" to "m") includes a storage interface 1101, a local storage 1102, and a local controller 1103. The local controller 1103 includes a hash value calculation unit 1130 which calculates a hash value, a data comparison unit 1131 which compares data items, a hash value comparison unit 1132 which compares hash values of data, a network interface 1133, a storage directory 1134, and a duplicated data maintaining unit 1135.”] [para. 0041].
Li teaches front-end device [Examiner is interpreting the front-end device as the compression module which can be on the storage node and the client node] [Compression module 134] [compression module 166] [compression module 134 can be a hardware module on a controller of client cache 132. The hardware module can be based on logic circuitry] [Fig. 1B] [“FIG. 1B illustrates exemplary device configurations for facilitating collaborative compression in a distributed storage system, in accordance with an embodiment of the present application. Storage node 112 can include a volatile memory 162 (e.g., a dual in-line memory module (DIMM)), and one or more processors 164 (e.g., a multi-core processor). Processors 164 can be coupled to storage device 142 via a PCIe bus 170. Similarly, client node 102 can include a volatile memory 182 and one or more processors 184. Processors 184 can be coupled to client cache 132 via a PCIe bus 180. Without the collaborative compression, storage node 112 may perform compression operations on data received from client node 102 using processors 164.”] [para. 0059] [“Compression module 134 can be integrated with the controller of client cache 132. When client node 102 reads data from client cache 132 for storing in storage node 112, compression module 134 can compress the data. Client node 102 can then send the compressed data using network interface 136 to storage node 112.”] [para. 0061] [“Since the compression operation is placed on read path 130 of client cache 132, the compression operation can be executed as a background operation that does not affect the user operations at client node 102. In addition, to lessen the computational burden on processors 184 and load on memory 182, compression module 134 can be a hardware module on a controller of client cache 132. The hardware module can be based on logic circuitry and may be integrated in some flash storage device controllers. If client cache 132 is equipped with compression module 134, it can also mitigate the write amplifications of client cache 132. Client node 102 can then send the compressed data to storage node 112 via network interface 136 through network 120.”] [para. 0063] [“Conventionally, write path 204 can include compression module 166. However, since storage device 142 receives compressed data 304 for storage, controller 450 can bypass the operations of compression module 166.”] [para. 0074];
However, Yamamoto, Karr, Li, and Mizushima do not explicitly disclose to generate compression information that corresponds to the compression of the block of data, the compression information comprising at least one of an indication that the block of data is compressed, a type of compression used on the block of data and a size of the compressed block of data; and
to provide the compression information to the at least one; and 
the at least one processor being further configured to store the compression information in metadata associated with the storage of the block of data in the write cache.
DeLaurier teaches to generate compression information that corresponds to the compression of the block of data, the compression information comprising at least one of an indication that the block of data is compressed [indicating the status (e.g., compressed or not) of blocks of data], a type of compression [compression format] used on the block of data and a size of the compressed block of data [“If compression circuitry 216 does not fully accumulate a block before it needs to be evicted from first level cache 210, it may store the evicted portion of the block in second level cache 220 without compression. Therefore, in some embodiments, compression circuitry 216 may send metadata to second level cache 220 indicating the status (e.g., compressed or not) of blocks of data. Metadata may also indicate whether data blocks are fully accumulated at one or more cache levels.”] [para. 0030] [“Macro-block scoreboard 312, in some embodiments, is configured to track the fullness and locations of macro-blocks within L2 cache 320. The scoreboard entries may track validity, macro -block base address, compression format, macro-block size, packed format, metadata address for the macro -block, number of pixels needed for a macro -block to be complete, sub -block state information, timeout status, etc. Macro -block scoreboard 312 may evict macro -blocks in response to detecting full accumulation. In some embodiments, macro-block scoreboard 312 is configured to evict partially-covered macro-blocks after a time-out interval (which may reduce eviction of macro-blocks needed for a cache flush invalidate, for example, because timed-out macro-blocks will have already been evicted). In some embodiments, to evict a macro-block, macro-block scoreboard 312 is configured to send an evict command for each cache line in the macro-block to L2 cache 320, which sends the evicted lines to macro-block staging buffer 314 and marks the evicted line as clean and invalid.”] [para. 0037] [“At 640, in the illustrated embodiment, second cache circuitry stores pixel write data from the computer kernel, where the second cache circuitry is at a higher level in a storage hierarchy than the first cache circuitry. In some embodiments, the device stores metadata in the second cache circuitry for the first and second blocks, where the metadata indicates whether the first and second blocks have been compressed by the first compression circuitry.”] [para. 0051]; and
to provide the compression information to the at least one processor [“In the illustrated embodiment, compute complex 720 includes bus interface unit (BIU) 725, cache 730, and cores 735 and 740. In various embodiments, compute complex 720 may include various numbers of processors, processor cores and/or caches.”] [para. 0058]; and 
the at least one processor being further configured to store the compression information in metadata associated with the storage of the block of data in the write cache [“At 640, in the illustrated embodiment, second cache circuitry stores pixel write data from the computer kernel, where the second cache circuitry is at a higher level in a storage hierarchy than the first cache circuitry. In some embodiments, the device stores metadata in the second cache circuitry for the first and second blocks, where the metadata indicates whether the first and second blocks have been compressed by the first compression circuitry.”] [para. 0051] [“In the illustrated embodiment, compute complex 720 includes bus interface unit (BIU) 725, cache 730, and cores 735 and 740. In various embodiments, compute complex 720 may include various numbers of processors, processor cores and/or caches.”] [para. 0058] [“If compression circuitry 216 does not fully accumulate a block before it needs to be evicted from first level cache 210, it may store the evicted portion of the block in second level cache 220 without compression. Therefore, in some embodiments, compression circuitry 216 may send metadata to second level cache 220 indicating the status (e.g., compressed or not) of blocks of data. Metadata may also indicate whether data blocks are fully accumulated at one or more cache levels.”] [para. 0030].
Yamamoto, Karr, Li, Mizushima, and DeLaurier are analogous art aimed to improve memory performance in storage systems.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to combine Yamamoto, Karr, Li, and Mizushima with DeLaurier in order to modify Yamamoto, Karr, Li, and Mizushima “to generate compression information that corresponds to the compression of the block of data, the compression information comprising at least one of an indication that the block of data is compressed, a type of compression used on the block of data and a size of the compressed block of data; and
to provide the compression information to the at least one; and 
the at least one processor being further configured to store the compression information in metadata associated with the storage of the block of data in the write cache” as taught by DeLaurier.  One of ordinary skill in the art would be motivated to combine Yamamoto, Karr, Li, and Mizushima with DeLaurier before the effective filing date of the claimed invention to improve a system by providing for the ability “where the metadata indicates whether the first and second blocks have been compressed by the first compression circuitry.” [DeLaurier, para. 0051].
Claims 12 and 19 are rejected with like reasoning.

Conclusion
STATUS OF CLAIMS IN THE APPLICATION
CLAIMS REJECTED IN THE APPLICATION
Per the instant office action, claims 1 – 3, 5 – 10, 12 – 17, 19, and 20 have received a second action on the merits and are subject of a second action final.  Claims 1 –  3, 5, 8, 9, 12, and 15 – 17, and 19 are rejected under a 103 rejection.  Claims 6, 7, 13, 14, and 20 depend upon a rejected base claim and are subsequently rejected.  Examiner was not able to provide prior art to read on claims 6, 13, and 20.  Claims 7 and 14 depend from claims 6 and 13. 

The prior art made of record and not relied upon considered pertinent to applicant's disclosure
Ninose et al., US Pub. No. 2016/0011786 A1 – teaches “The FMPK controller 31 combines compressed data stored in the memory 34, writes the combined compressed data in the secured physical page 422, and changes the compression state 334 corresponding to the physical page 422 from “planned” to “compressed” (S406).” [para. 0166]

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD WADDY JR whose telephone number is (571)272-5156. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (517)272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EW/Examiner, Art Unit 2135                                                                                                                                                                                            
/SANJIV SHAH/Supervisory Patent Examiner, Art Unit 2135